DETAILED ACTION
The instant application having Application No. 17/017,750 filed on September 11, 2020 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on June 1, 2019 (PCT/CN2019/089717).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted on September 11, 2020 are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitations in lines 7-10 “a lens assembly mounted inside the first bracket in such a manner that the lens assembly is movable relative to the first bracket along the optical axis direction” and “a lens assembly mounted inside the first bracket in such a manner that the lens assembly … is immovable relative to the first bracket along the optical axis” are self-contradictory and cannot both be true. Thus the claim is not supported by the application as filed. Moreover the limitation “a lens assembly mounted inside the first bracket in such a manner that the lens assembly is movable relative to the first bracket along the optical axis direction” is contrary to the configuration shown in the drawings and described in the descriptions of the drawings within the specification. Rather the specification describes a lens assembly mounted inside the first bracket in such a manner that the lens assembly is movable relative to the first bracket along directions perpendicular to the optical axis direction. Appropriate correction is required.
Claims 2-10 depend from claim 1 and inherit, and do not alleviate, this written description rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations in lines 7-10 “a lens assembly mounted inside the first bracket in such a manner that the lens assembly is movable relative to the first bracket along the optical axis direction and is immovable relative to the first bracket along the optical axis” are indefinite because being (a) “movable relative to the first bracket along the optical axis direction” and being (b) “immovable relative to the first bracket along the optical axis” contradict each other. Only limitation (b) is supported by the specification and drawings, thus for the purpose of examination it will be assumed that limitation (a) should have recited “movable relative to the first bracket along directions perpendicular to the optical axis direction.” Appropriate correction is required.
Claims 2-10 depend from claim 1, and inherit and do not alleviate this indefiniteness rejection.
Regarding claim 8, Claim 8 recites the limitation "the first magnetic steel" in line 21 of page 19.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination it will be assumed that “the first magnetic steel” should have been “the first magnet”. Appropriate correction is required.
Regarding claim 8, Claim 8 recites the limitation "the fourth slide groove" in line 22 of page 19.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination it will be assumed that “the fourth slide groove” should have been “the fourth slip groove”. Appropriate correction is required.
Regarding claim 8, Claim 8 recites the limitation "the first escape opening" in line 22 of page 19.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination it will be assumed that “the first escape opening” should have been “the first avoidance opening.” Appropriate correction is required.
Regarding claim 8, Claim 8 recites the limitation "the first slide groove" in line 23 of page 19.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination it will be assumed that “the first slide groove” should have been “the first slip groove”. Appropriate correction is required.
Regarding claim 10, Claim 10 recites the limitation "the first cavity" in line 12 of page 20.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination it will be assumed that “the first cavity” should have been “the inner cavity”. Appropriate correction is required.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. USPGPub 20150256727 A1 (hereafter Kim).
Regarding claim 1, Kim teaches (Figs. 1 to 7) “A camera lens module (a camera lens module of Figs. 1 to 7) comprises:
a housing (base 14);
a first bracket (autofocus carrier 12) installed in the housing so as to be movable relative to the housing along an optical axis of the camera lens module (paragraph [0045]: “The autofocus carrier 12 having the optical image stabilizing carrier 10 mounted thereon is accommodated in a base 14 to be advanced and retreated along the optical axis direction of a lens”);
a lens assembly (10, paragraph [0045]: “optical image stabilizing carrier 10 for accommodating a lens barrel 13”) mounted inside the first bracket (paragraph [0045]: “an autofocus carrier 12 for resting the optical image stabilizing carrier 10”) in such a manner that the lens assembly is movable relative to the first bracket along the optical axis direction (paragraph [0046]: “The optical image stabilizing carrier 10 is rested on the autofocus carrier 12 to be movable in the X and Y two axis directions on a plane orthogonal to the optical axis”, see the 112(a) and 112(b) rejections above, in light of the specification and drawings of the instant application “along the optical axis” is taken to be an error for “along directions perpendicular to the optical axis”) and is immovable relative to the first bracket along the optical axis(paragraph [0045]: “The autofocus carrier 12 having the optical image stabilizing carrier 10 mounted thereon is accommodated in a base 14 to be advanced and retreated along the optical axis direction of a lens”); 
a focus driving assembly (autofocus driving unit 16) provided on the housing (paragraph [0053]: “an autofocus coil 160 installed at a corner … of the base 14”) and the first bracket (paragraph [0053]: “an autofocus magnet 164 installed in a magnet installation unit 120 of the outer surface of the autofocus carrier 12”) for driving the first bracket to drive the lens assembly to move along the optical axis of the lens assembly (paragraph [0052]: “The autofocus driving unit 16 … generates a driving force for moving the autofocus carrier 12 in the optical axis direction”);
a stabilization detection mechanism (optical image stabilizer driving unit 17, which is for both driving and detecting the change in position, see paragraph [0075]) coupled with the lens assembly and the housing (paragraph [0066]: “the optical image stabilizer driving unit 17 is configured of coils 170a and 170b and magnets 172a and 172b respectively installed on the side surfaces of the base 14 … (referred to as a first side surface 144 and a second side surface 146 for the convenience of explanation) and on the outer surface of the optical image stabilizing carrier 10 facing the side surfaces.”) for driving the lens assembly to move in a direction perpendicular to the optical axis (paragraph [0064]: “The optical image stabilizer driving unit 17 which generates a force for performing a plane motion on the XY plane of the optical image stabilizing carrier 10”);
a first guide slip structure (paragraph [0055]: “A pair of optical axis guide devices 18 of a well-known form including a ball B”) for guiding the movement of the first bracket along the optical axis provided between the housing and the first bracket (paragraph [0055]: “to guide optical axis movement of the autofocus carrier 12 with respect to the base 14”);
a second guide slip structure (rolling unit 15) for guiding the lens assembly to move in a direction perpendicular to the optical axis provided between the housing and the lens assembly (paragraph [0046]: “rolling unit 15 is provided between the autofocus carrier 12 and the optical image stabilizing carrier 10 to support stable plane motion orthogonal to the optical axis of the optical image stabilizing carrier 10 with respect to the autofocus carrier 12, i.e., to support a drive for optical image stabilization.”); and
a first avoidance opening (either of the two openings between supporting pieces 128 on the sides of autofocus carrier 12 that correspond to sides 144 and 146) for avoiding the stability detection mechanism (because of these openings in 12, coil 170a directly faces magnet 172a and coil 170b directly faces magnet 172b with no portion of AF carrier 12 therebetween) provided on the first bracket (these openings are part of autofocus carrier 12).”
Regarding claim 2, Kim teaches “The camera lens module as described in claim 1, wherein the focus driving assembly includes a first magnet (autofocus magnet 164) provided in one side of the first bracket and one side of the housing (paragraph [0053]: “autofocus magnet 164 installed in a magnet installation unit 120 of the outer surface of the autofocus carrier 12”) and a first driving coil (autofocus coil 160); 
the first driving coil is provided on the other side of the first bracket and the other side of the housing (paragraph [0053]: “an autofocus coil 160 installed at a corner … of the base 14”); 
the first driving coil is disposed opposite to the first magnet (paragraph [0053]: “autofocus magnet 164 installed … facing the autofocus coil 160”) for driving the first bracket and the lens assembly to move along the optical axis in cooperation with the first magnet (paragraph [0052]: “The autofocus driving unit 16 generates a driving force for moving the autofocus carrier 12 in the optical axis direction”).”
Regarding claim 3, Kim teaches  “The camera lens module as described in claim 2, further comprising a first pole plate (back yoke y3) disposed on a side of the first driving coil away from the first magnet (see position of y3 behind magnet 164 with respect to coil 162 in Fig. 1); the first pole plate is arranged opposite to the first magnet for attracting the first magnet to support the first bracket and the lens assembly (this is what a yoke in this position does).”
Regarding claim 4, Kim teaches  “The camera lens module as described in claim 3, wherein the first guide slip structure includes a plurality of first balls (see the two sets of 3 balls each vertically arranged in Fig. 1) between a side of the housing and a first side part of the bracket (see the position of 18 between base 14 and carrier 12 in Fig. 7 and description thereof in paragraph [0056]), a plurality of first slip grooves in the side part of the housing (paragraph [0056]: “guide surfaces of guide members 180, which are formed on both side surfaces of the base 14”) and a plurality of second slip grooves in the first side part of bracket (see vertical grooves on the outside of 12 in Fig. 1, and one u-shaped groove and one v-shaped groove on 12 in Fig. 7); the first slip groove and the second slip groove enclose for forming a first accommodation space for the first ball (best seen in Fig. 7) for providing movement guidance (paragraph [0056]: “so that advancing/retreating movement may be smoothly performed in the optical axis direction.”).”
Regarding claim 5, Kim teaches () “The camera lens module as described in claim 4, wherein the stabilization detection mechanism includes a second magnet (magnets 172a and 172b) on a top part of the lens assembly and a top part of the housing (paragraph [0066]: “magnets 172a and 172b respectively installed … on the outer surface of the optical image stabilizing carrier 10 facing the side surfaces” either of the sides 144 or 146 can be considered to be a top part of the housing, in that when installed in a portable terminal such as a latest smart phone this side will be facing up depending on the direction in which the smart-phone is held), and a second driving coil (coils 170a and 170b) provided on another top part of the lens assembly and the top part of the housing (paragraph [0066]: “coils 170a and 170b… installed on the side surfaces of the base 14”, which can be considered to be a top part of the lens assembly in that when installed in a portable terminal such as a latest smart phone this side will be facing up depending on the direction in which the smart-phone is held); the second driving coil and the second magnet are spaced opposite apart for driving the lens assembly to move in the optical axis direction perpendicular to the lens assembly in cooperation with the second magnet (paragraph [0068]: “a first optical image stabilizer driving unit 17a arranged between the first side surface 144 of the base 14 and the optical image stabilizing carrier 10 to generated a force for moving the optical image stabilizing carrier 10 in the X-axis direction and a second optical image stabilizer driving unit 17b arranged between the second side surface 146 of the base 14 orthogonal to the first side surface 144 and the optical image stabilizing carrier 10 to generated a force for moving the optical image stabilizing carrier 10 in the Y-axis direction.”).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. USPGPub 20150256727 A1 (hereafter Kim).
Regarding claim 6, Kim teaches “The camera lens module as described in claim 5 further comprising a second pole plate (yokes y1 and y2) … the second pole plate and the second magnet are arranged opposite to each other (y2 is opposite magnet 172a) for attracting the second magnet to support the lens assembly (paragraph [0081]: “in order to increase driving efficiency when the autofocus and optical image stabilization are driven by concentrating electromagnetic fields”).” 
However, Kim fails to teach “a second pole plate disposed on the second driving coil on a side thereof away from the second magnet; the second pole plate and the second magnet are arranged opposite to each other at intervals… and the second driving coil is provided between the second pole plate and the second magnet.” Instead Kim teaches the reverse arrangement where the yoke y2 is behind the magnet 172a, such that the magnet is between the yoke y2 and the coil.
It has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.). See MPEP §2144.04(VI)(A).

In the instant case, Kim discloses the claimed invention except for the position of the yoke being behind the coil rather than behind the magnet. It would have been obvious to one of ordinary skill in the art at the time the invention was made to reverse the position of the yoke relative to the coil-magnet assembly, since it has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.). See MPEP §2144.04(VI)(A).
Regarding claim 7, Kim teaches “The camera lens module as described in claim 6, wherein the second guide slip structure includes a plurality of second balls (paragraph [0059]: “two or more balls B respectively interposed between the supporting piece 128 and the seating piece 108”) provided between the … lens assembly and the first bracket (paragraph [0059]: “two or more balls B respectively interposed between the supporting piece 128 and the seating piece 108” 108 is part of carrier 10 and 128 is part of the first bracket 12), a third slip groove provided on the … lens assembly (paragraph [0059]: “two or more seating pieces 108 formed on the circumference of the optical image stabilizing carrier 10 … and respectively having a concave accommodating surface”) and a plurality of fourth slip grooves provided on the first bracket (paragraph [0059]: “two or more supporting pieces 128 respectively provided at each corner of the autofocus carrier 12 in one piece and having a concave accommodating surface”); the third slip groove and the fourth slip groove are enclosed to form the second accommodation space (the space between the concave accommodating surfaces of 108 and 128) for receiving the second balls (paragraph [0059]: “two or more balls B respectively interposed between the supporting piece 128 and the seating piece 108”) for providing movement guidance (paragraph [0058]: “the rolling unit which supports stable driving of the autofocus for optical image stabilization”).”
However, Kim fails to teach “a plurality of second balls provided between the top part of the lens assembly and the first bracket, a third slip groove provided on the top part of lens assembly.”
It has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.). See MPEP §2144.04(VI)(A).

Kim discloses the claimed invention except for the position of the grooves of rolling unit 15. It would have been obvious to one of ordinary skill in the art at the time the invention was made to place the concave accommodating surfaces of the autofocus carrier 10 on the top thereof rather than the bottom since it has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.). See MPEP §2144.04(VI)(A).
	Regarding claim 8, Kim teaches   “The camera lens module as described in claim 7, further comprising (these limitations are optional because they are recited as being one of two alternatives separated by “or/and” below) a circuit board provided on the housing; the circuit board has a vertical plate vertically extending from one side of the housing and connected to the first drive coil, a is lateral plate laterally extending from the top end of the vertical plate to the top part of the housing and connected to the second drive coil, and a extension plate laterally extending outside the housing from the bottom end of the vertical plate; or/and:
the first bracket includes a top plate (side of 12 with supporting pieces 128), a side plate (corner-facing lateral side of carrier 12 with magnet 164) extending vertically downward from one side of the top plate (see how the corner extends from the side with supporting pieces 128 in Fig. 1) and used for fixing the first magnetic steel (the corner side of 12 holds magnet 164) and a end plate (bottom plate of 12) respectively connected to the top plate and the side plate on both sides (see Fig. 1); the fourth slide groove and the first escape opening are provided on the top plate (the concave accommodating surface on 128 and the opening between the two supporting surfaces 128 is on the top side defined above); the first slide groove is provided on an outer portion of the side plate (the grooves of 18 are on the outer portion of the side plate define above), while the end plate is provided with a through hole for avoiding light entering the lens assembly (hole in 12 that allows light entering the lens assembly to reach the image sensor 194).”

Allowable Subject Matter
Claims 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the housing includes a second bracket, a first covering plate and a second covering plate; the first bracket, the lens assembly, the focus driving assembly and the stability detection mechanisms are all located in the second bracket; the first covering plate and the second covering plate are wrapped on outside of the second bracket from the top part and the bottom part of the second bracket respectively.”
Claim 10 depends from claim 9 and is allowable for at least the reason stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bachar et al. USPGPub 2019/0377155 A1 “Linear Ball Guided Voice Coil Motor for Folded Optic” US family member of a reference cited in the search report of the co-pending Chinese application. 
Cho USPGPub 2016/0299349 A1 “LENS DRIVING DEVICE AND CAMERA MODULE INCLUDING THE SAME” US family member of a reference cited in the search report of the co-pending Chinese application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARA E RAKOWSKI/               Primary Examiner, Art Unit 2872